Exceptions overruled. In this action of tort the plaintiff, a United States letter carrier, seeks to recover for injuries sustained by him on premises owned and controlled by the defendant. There was testimony that on December 18, 1961, at about 9 a.m., the plaintiff was delivering mail to the defendant’s premises. It had snowed that morning and there were about three inches of snow and ice frozen on the front stairway at the time, After the plaintiff delivered the mail and while descending the stairway he slipped and fell on snow and ice which covered the stairway. Snow and freezing rain were falling at the time. There was no error in directing a verdict for the defendant. See Falden v. Gordon, 333 Mass. 135.